           Case 6:20-cv-00622-ADA Document 45 Filed 01/07/21 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    NCS MULTISTAGE INC.                                 §
                                                        §
       Plaintiff,                                       §     CIVIL ACTION NO. 6:20-cv-00622-ADA
                                                        §
                         vs.                            §
                                                        §
    TCO AS                                              §
    TCO PRODUCTS INC.                                   §
    ARSENAL INC.                                        §
                                                        §
       Defendant.

                                      SCHEDULING ORDER

     Parties’ Proposed                                                Item
          Deadline
    Dec. 14. 2020              Plaintiff serves preliminary 1 infringement contentions in the form of
                               a chart setting forth where in the accused product(s) each element of
                               the asserted claim(s) are found. Plaintiff shall also identify the
                               earliest priority date (i.e. the earliest date of invention) for each
                               asserted claim and produce: (1) all documents evidencing
                               conception and reduction to practice for each claimed invention, and
                               (2) a copy of the file history for each patent in suit.

    2 weeks after the          Deadline for Motions to Transfer
    Court’s ruling on TCO
    Products’s and TCO
    AS’s respective
    Motions to Dismiss
    (D.I. 21 and 40)
    February 8, 2021           Defendant serves preliminary invalidity contentions in the form of
                               (1) a chart setting forth where in the prior art references each
                               element of the asserted claim(s) are found, (2) an identification of
                               any limitations the Defendant contends are indefinite or lack written
                               description under section 112, and (3) an identification of any claims
                               the Defendant contends are directed to ineligible subject matter
                               under section 101. Defendant shall also produce (1) all prior art

1
 The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of the court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions
and the amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.

                                                         1
            Case 6:20-cv-00622-ADA Document 45 Filed 01/07/21 Page 2 of 4




                                referenced in the invalidity contentions, (2) technical documents,
                                including software where applicable, sufficient to show the
                                operation of the accused product(s), and (3) summary, annual sales
                                information for the accused product(s) for the prior two years, unless
                                the parties agree to some other timeframe.

    February 26, 2021           Parties exchange claim terms for construction.

    March 12, 2021              Parties exchange proposed claim constructions.

    March 19, 2021              Parties disclose extrinsic evidence. The parties shall disclose any
                                extrinsic evidence, including the identity of any expert witness they
                                may rely upon with respect to claim construction or indefiniteness.
                                With respect to any expert identified, the parties shall also provide a
                                summary of the witness’s expected testimony.2 With respect to
                                items of extrinsic evidence, the parties shall identify each such item
                                by production number or produce a copy of any such item if not
                                previously produced.

    March 26, 2021              Deadline to meet and confer to narrow terms in dispute and
                                exchange revised list of terms/constructions.

    April 2, 2021               Plaintiff files Opening claim construction brief, including any
                                arguments that any claim terms are not indefinite.

    April 23, 2021              Defendant files Responsive claim construction brief.

    May 7, 2021                 Plaintiff files Reply claim construction briefs.

    May 21, 2021                Defendant files a Sur-Reply claim construction brief.

    May 24, 2021                Parties submit Joint Claim Construction Statement.

                                See General Issues Note #8 regarding providing copies of the
                                briefing to the Court and the technical adviser (if appointed).

    May 28, 2021                Parties submit optional technical tutorials to the Court and technical
                                adviser (if appointed). 3

    June 4, 2021                Markman Hearing at 9:00 a.m.


2
 Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other
party.
3
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.

                                                           2
       Case 6:20-cv-00622-ADA Document 45 Filed 01/07/21 Page 3 of 4




June 7, 2021         Fact Discovery opens; deadline to serve Initial Disclosures per Rule
                     26(a).

July 16, 2021        Deadline to add parties.

July 30, 2021        Deadline to serve Final Infringement and Invalidity Contentions.
                     After this date, leave of Court is required for any amendment to
                     Infringement or Invalidity contentions. This deadline does not
                     relieve the Parties of their obligation to seasonably amend if new
                     information is identified after initial contentions.

September 24, 2021   Deadline to amend pleadings. A motion is not required unless the
                     amendment adds patents or claims. (Note: This includes
                     amendments in response to a 12(c) motion.)

October 1, 2021      Deadline for the first of two meet and confers to discuss
                     significantly narrowing the number of claims asserted and prior art
                     references at issue. Unless the parties agree to the narrowing, they
                     are ordered to contact the Court’s Law Clerk to arrange a
                     teleconference with the Court to resolve the disputed issues.

October 4, 2021      Close of Fact Discovery.

October 11, 2021     Opening Expert Reports.


November 8, 2021     Rebuttal Expert Reports.


November 29, 2021    Close of Expert Discovery.

December 6, 2021     Deadline for the second of two meet and confer to discuss narrowing
                     the number of claims asserted and prior art references at issue to
                     triable limits. To the extent it helps the parties determine these
                     limits, the parties are encouraged to contact the Court’s Law Clerk
                     for an estimate of the amount of trial time anticipated per side. The
                     parties shall file a Joint Report within 5 business days regarding the
                     results of the meet and confer.

January 7, 2022      Dispositive motion deadline and Daubert motion deadline.

                     See General Issues Note #8 regarding providing copies of the
                     briefing to the Court and the technical adviser (if appointed).

January 21, 2022     Response to Dispositive motion deadline and Daubert motion


                                          3
           Case 6:20-cv-00622-ADA Document 45 Filed 01/07/21 Page 4 of 4




    January 28, 2022           Serve Pretrial Disclosures (jury instructions, exhibits lists, witness
                               lists, discovery and deposition designations).

    February 4, 2022           Serve objections to pretrial disclosures/rebuttal disclosures.

    February 7, 2022           Serve objections to rebuttal disclosures and File Motions in limine.

    February 12, 2022          File Joint Pretrial Order and Pretrial Submissions (jury instructions,
                               exhibits lists, witness lists, discovery and deposition designations);
                               file oppositions to motions in limine.

    February 19, 2022          File Notice of Request for Daily Transcript or Real Time Reporting.
                               If a daily transcript or real time reporting of court proceedings is
                               requested for trial, the party or parties making said request shall file
                               a notice with the Court and e-mail the Court Reporter, Kristie Davis
                               at kmdaviscsr@yahoo.com

                               Deadline to meet and confer regarding remaining objections and
                               disputes on motions in limine.

    February 22, 2022          File joint notice identifying remaining objections to pretrial
                               disclosures and disputes on motions in limine.

    February 25, 2022          Final Pretrial Conference.

    March 6, 2022 4            Jury Selection/Trial.




              7th
SIGNED this _________ day of January 2021                              _____________________________
                                                                       Alan D. Albright
                                                                       United States District Judge




4
 If the actual trial date materially differs from the Court’s default schedule, the Court will consider reasonable
amendments to the case schedule post-Markman that are consistent with the Court’s default deadlines in light of the
actual trial date.

                                                        4
